DETAILED ACTION
This action is in response to applicant's amendment filed 02/05/21.
The examiner acknowledges the amendments to the claims.
Claims 1-7 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,440,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders, obvious a balloon including a wall having a first portion and a second portion, and both the first and second portions of the wall having a polymer matrix having elements of different material, as in claim 1, or elongate reinforcement fibers, as in claim 2, or a braided reinforcement structure, as in claim 3, wherein the arrangement of the elements, fibers, the balloon folds or bends more easily in one of the first and second portions than the other of the first and second portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/12/2021